ORDER
The Disciplinary Review Board on October 30,1998, having filed with the Court its decision concluding that S. MICHAEL NAMIAS of NORTH BRUNSWICK, who was admitted to the bar of this State in 1972, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate), and RPC 5.5(a) (unauthorized practice of law), and good cause appearing;
*16It is ORDERED that S. MICHAEL NAMIAS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.